NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 14, 2013
                               Decided November 15, 2013

                                         Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 13-1905

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of Indiana,
                                              Indianapolis Division.
      v.
                                              No. 1:11CR00025-002
JESUS SOTO-OZUNA,
      Defendant-Appellant.                    Tanya Walton Pratt,
                                              Judge.

                                       ORDER

       Jesus Soto-Ozuna pleaded guilty to conspiracy to distribute methamphetamine,
see 21 U.S.C. §§ 846, 841(a)(1), and he received a below-guidelines sentence of 235
months’ imprisonment. He filed a notice of appeal even though he had waived his right
to appeal as part of his plea agreement, and his appointed counsel now seeks to
withdraw on the ground that all potential appellate claims are frivolous. See Anders v.
California, 386 U.S. 738, 744 (1967). Soto-Ozuna did not respond to our invitation to
comment on counsel’s motion. See CIR. R. 51(b). We limit our review to the potential
No. 13-1905                                                                            Page 2

issues discussed in counsel’s facially adequate submission. See United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).

        Counsel was unable to determine whether Soto-Ozuna stands by his guilty plea,
and so the lawyer first considers a potential challenge to the plea’s validity. We agree
with counsel that such a challenge would be frivolous. During the plea colloquy, the
district court advised Soto-Ozuna of his constitutional rights, the charge against him,
and the minimum and maximum penalties, and the court found that the plea was
voluntary and had a factual basis. See FED. R. CRIM. P. 11(b); United States v. Garcia,
35 F.3d 1125, 1132 (7th Cir. 1994). Counsel points out that Soto-Ozuna was not told
during the colloquy that the court was obligated to apply the sentencing guidelines and
to consider the guidelines range along with other applicable factors. See FED. R. CRIM. P.
11(b)(1)(M). But counsel appropriately rejects challenging the plea on this basis because
Soto-Ozuna’s amended plea agreement supplied the omitted admonishment. That plea
agreement, which provided for a prison sentence within a specified range, was binding
on the district court if accepted by the judge. See Fed. R. Crim. P. 11(c)(1)(C). The court
advised Soto-Ozuna that it must accept or reject his plea agreement, and later the court
sentenced Soto-Ozuna to the prison term recommended in his plea agreement despite
calculating a higher guidelines range. See United States v. Driver, 242 F.3d 767, 771
(7th Cir. 2001).

        It follows, counsel says, that Soto-Ozuna’s appeal waiver makes his appeal
frivolous. We agree. Because an appeal waiver stands or falls with the guilty plea,
United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Kilcrease, 665 F.3d
924, 929 (7th Cir. 2012), we must enforce Soto-Ozuna’s appeal waiver. Moreover, his
appeal would be frivolous even without the appeal waiver; he bargained for a specific
sentence under Rule 11(c)(1)(C) and cannot appeal that sentence unless it exceeds what
he bargained for or was imposed in violation of law. 18 U.S.C. § 3742(a)(1), (c)(1); United
States v. Cieslowski, 410 F.3d 353, 363–64 (7th Cir. 2005). The term of 235 months’
imprisonment is below the statutory maximum, 21 U.S.C. § 841(b)(1)(A), and is the term
Soto-Ozuna agreed to accept.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.